Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Correction to the reference cited by Examiner
1.	Reference U.S. Patent No. 69,119,975, as cited by the examiner in the Notice of References Cited (PTO-892) mailed on 05/13/2021, had a typographical error. The correct patent number should have been 6,911,975. This patent number has been corrected in the newly issued PTO-892.

	Examiner still maintains the same reasons of allowance as provided before in the previous office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 6, 2021